DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/3/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/3/2022. In particular, original Claim 16 has been amended to recite a combination of limitations not previously presented, while newly added Claims 31-32 present subject matter not presented as the time of the previous Office Action. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites that the anionic monomer is selected from the group consisting of acrylic acid, methacrylic acid, etc. and/or the hydrophobic monomer is selected from the group consisting of surface active ester, C8-C30-alkylphenoxy(ethyleneoxy)6-50 ethyl acrylate, etc. and/or the non-ionic monomer is selected from the group consisting of C1 to C7 alkyl esters of acrylic acid, styrene, vinyltoluene, t-butyl styrene, isopropylestyrene, etc. The recitation of the anionic monomer, vinyltoluene, t-butyl styrene, isopropylestyrene, etc. renders the scope of the claim confusing given that claim 16 from which claim 20 depends recites that the associative thickener is a hydrophobically modified polyacrylate and the nonionic monomers vinyltoluene, t-butyl styrene, isopropylestyrene, etc. recited in claim 20 are not acrylate monomers. Accordingly, it is unclear how one can have an associative thickener comprising the nonionic monomers such as vinyltoluene, t-butyl styrene, isopropylestyrene, etc. as recited in claim 20 and still meet the requirements in claim 16 that the thickener is a hydrophobically modified polyacrylate.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 19 recites that the at least one associative thickener is a copolymer prepared by polymerization of an anionic monomer, a hydrophobic monomer, and a non-ionic monomer. Claim 16 from which claim 19 depends recites that the thickener is a hydrophobically modified polyacrylate. Thus, the thickener recited in claim 16 requires at least a hydrophobic group or monomer and an acrylate monomer, while claim 19 broadly requires an anionic monomer, a hydrophobic monomer and anon-ionic monomer. That is, the non-ionic monomer recited in claim 19 is broader in scope than that polyacrylate recited in claim 16. Accordingly, Claim 19 fails to further limit the scope of the parent claim, and therefore, the requirements of 35 U.S.C. 112 (d) have not been met.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17, 22-23, 25-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953).

Regarding claim 16, Sarkisian ‘953 discloses a pretreatment fluid composition for printing on low- or non-porous media, i.e. a substrate (Abstract and [0044]). The composition comprises water, water-soluble organic solvents such as 2-pyrrolidone, a water-soluble polyurethane binder, and an associative thickener (Abstract, [0008], [0026]-[0027], and [0029]-[0030]). The associative thickener requires a plurality of hydrophobic groups on each hydrophilic backbone and as the hydrophilic backbone the reference discloses a (co)polymer comprising esters of acrylic acid  ([0017] and [0019]). Accordingly, the reference discloses an associative thickener is a hydrophobically modified polyacrylate as recited in the present claims. Given the disclosure of a polyurethane binder and the hydrophobically modified polyacrylate associative thickener, it is clear that the binder and associative thickener are different as recited in the present claims. 
Additionally, the reference discloses that the water-soluble polyurethane binder comprises 1 to 30 wt. %, while the associative thickener comprises about 1 to about 2 wt. % of the composition ([0015] and [0028]). Accordingly, the ratio of binder to associative thickener is about [1 - 30] : [1 - 2] or about [1-15]: 1, overlapping the recited range of at least 5:1.
It is noted that the reference discloses the composition as a pretreatment fluid, while the present claims recite that the composition is “an aqueous ink or lacquer composition”. To that end, Paragraph [0015] of the instant Specification defines the term “aqueous lacquer composition” as “an aqueous coating composition which in particular is applied to a substrate for protective purposes (so-called protective lacquer) and/or for decorative purposes (optical effect and/or particular color effect) and/or for functional purposes (such as for example particular surface properties and/or modified electrical conductivity)”. In the instant case the reference discloses that the retreatment fluid readily adheres to low porous or non-porous media and when printed with a pigment ink composition can prevent printed images from spreading and form a glossy, durable recorded matter possessing enhanced rubbing resistance, scratch resistance, and water fastness ([0006]). Thus, pretreatment fluid is utilized for functional purposes and it is therefore encompassed by the term “lacquer” as defined in the instant Specification.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Sarkisian ‘953 teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the viscosity of the compositions rises linearly with a gradient of at least two as a portion of the at least one associative thickener in the aqueous ink or lacquer composition increases, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 23, Sarkisian ‘953 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the water-soluble polyurethane binder comprises 1 to 30 wt. %, while the associative thickener comprises about 1 to about 2 wt. % of the composition ([0015] and [0028]). Accordingly, the combination of water-soluble polyurethane binder and associative thickener comprises about 2 to about 32 wt. % of the composition, overlapping the recited range of 0.1 to 10 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 25, Sarkisian ‘953 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic solvent is 2-pyrrolidone ([0030]).

Regarding claim 26, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the Table on Page 6 of the reference discloses pretreatment compositions  (B-F) comprising 3.0 parts PROGLYDE DMM and 2 parts DOWANOL DPM, i.e. the organic solvents dipropylene glycol dimethyl ether and dipropylene glycol methyl ether, in an amount of 5 wt. %, within the recited range of less than 20 wt. %.

Regarding claim 27, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the Table on Page 6 of the reference discloses pretreatment compositions comprising 35.7 total parts of ingredients with the balance being water, i.e. 64.3 parts  - see Example C comprising 3 parts PROGLYDE DMM, 2 parts DOWANO DPM, 0.2 parts BYK-02, 0.9 parts DYNAX DX4000, etc.). Accordingly, the reference discloses a composition comprising water in an amount of 64.3 wt. %, within the recited range of greater than 50 wt. %.

Regarding claim 28, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of applying the pretreatment fluid by coating a substrate  ([0044]).

Regarding claim 29, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a substrate coated by the pretreatment fluid ([0044]).

	Regarding claims 22 and 31-32, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses binder including copolymers obtained  from ethyl(meth)acrylate, i.e. ethyl acrylate, and styrene, i.e. a polyacrylate formed from an ester of acrylic acid, i.e. ethyl acrylate and a comonomer, i.e. styrene ([0012]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953) as applied to claims 16-17, 22-23, 25-29, and 31-32 above, and in view of the evidence presented in Malnou (US 2009/0068131) and Yoda et al (US 2018/0237646).

The discussion with respect to Sarkisian ‘953 as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 21, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a binder known under the tradename JONCRYL 538 ([0010]). As evidenced by Paragraph [0032] of Malnou, JONCRYL 538 is a water-based suspension of acid polymers and (meth)acrylic esters/styrene. Furthermore, as evidenced by Paragraph [0083] of Yoda et al, JONCRYL 538 has a weight average molecular weight of at least 200,000. Accordingly, Sarkisian ‘953 discloses a polyacrylate binder with a molecular weight within the range of greater than or equal to 10,000 g/mol as recited in the present claims.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0156953, hereafter Sarkisian ‘953) as applied to claims 16-17, 22-23, 25-29, and 31-32 above, and in view of the evidence presented in Malnou (US 2009/0068131).

The discussion with respect to Sarkisian ‘953 as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 22, Sarkisian ‘953 teaches all the claim limitations as set forth above. Additionally, the reference discloses a binder known under the tradename JONCRYL 538 ([0010]). As evidenced by Paragraph [0032] of Malnou, JONCRYL 538 is a water-based suspension of acid polymers and (meth)acrylic esters/styrene. Accordingly, Sarkisian ‘953 discloses a polyacrylate binder formed form methacrylate and a comonomer, i.e. styrene, as recited in the present claims.

Regarding claim 32, Sarkisian ‘953 as evidenced by Malnou teaches all the claim limitations as set forth above. As discussed above Paragraph [0032] of Malnou, discloses that JONCRYL 538 is a water-based suspension of acid polymers and (meth)acrylic esters/styrene. Accordingly, the binder known under the tradename JONCRYL 538 comprises a styrene comonomer.

Claims 16-17, 23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0034656, hereafter Sarkisian ‘656) in view of the evidence presented in Lemma (US 5,750,047).

Regarding claim 16, Sarkisian ‘656 discloses a pretreatment fluid composition for printing on a recording media, i.e. a substrate (Abstract and [0027]). The composition comprises water, water-soluble organic solvent, a latex resin, and a thickener (Abstract, [0019], [0010], and [0016]). As the latex, the reference discloses polymers such as acrylonitrile-butadiene polymers, i.e. acrylonitrile-butadiene rubber ([0012]). While the reference does not disclose this latex is a binder, given that the reference discloses the identical polymer recited in the present claims as a binder, it is the Examiner’s position that the acrylonitrile-butadiene polymer disclosed by the reference will necessarily function as a binder. 
As the thickener, the reference discloses a synthetic polymer-type thickening agent such as one obtained by the reaction of methacrylic acid, a methacrylic ester, and a saturated aliphatic carboxylic acid vinyl ester. As the methacrylic ester, the reference discloses stearyl methacrylate ([0016]). As evidenced by Lemma et al, stearyl methacrylate is a hydrophobic monomer.  Accordingly, the reference discloses a thickener that is a hydrophobically modified polyacrylate as recited in the present claims. While the reference does not disclose this thickener as an associative thickener, given that the reference discloses the identical thickener recited in the present claims as an associative thickener, it is the Examiner’s position that the disclosed by the reference will necessarily function as an associative thickener.
Additionally, Sarkisian ‘656  discloses that the latex comprises about 1 to 70 wt. % of the composition, while the thickener comprises about 0.01 to about 2 wt. % of the composition ([0013] and [0016]). Accordingly, the ratio of binder to thickener is about [1 – 70] : [0.01 – 2] or about [100 – 35] : 1, within the recited range of at least 5:1.
It is noted that the reference discloses the composition as a pretreatment fluid, while the present claims recite that the composition is “an aqueous ink or lacquer composition”. To that end, Paragraph [0015] of the instant Specification defines the term “aqueous lacquer composition” as “an aqueous coating composition which in particular is applied to a substrate for protective purposes (so-called protective lacquer) and/or for decorative purposes (optical effect and/or particular color effect) and/or for functional purposes (such as for example particular surface properties and/or modified electrical conductivity)”. In the instant case the reference discloses that the pretreatment results in enhancement of image quality ([0005]). Thus, pretreatment fluid is utilized for functional purposes and it is therefore encompassed by the term “lacquer” as defined in the instant Specification.
Alternatively, it is noted that the pretreatment composition can comprise colorant such as dyes ([0019]). Paragraph [0014] of the instant Specification defines “aqueous ink composition” as “an aqueous, i.e. water-comprising, solution or an aqueous, i.e. water-comprising, dispersion comprising at least one colorant, in particular at least one dye and/or at least one pigment”. While the reference discloses the composition as a pretreatment composition, given that the pretreatment composition can comprise a dye, the pretreatment composition is necessarily encompassed by “aqueous ink” as defined by the instant Specification.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the Sarkisian ‘656. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the viscosity of the compositions rises linearly with a gradient of at least two as a portion of the at least one associative thickener in the aqueous ink or lacquer composition increases, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 23, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. As discussed above, Sarkisian ‘656  discloses that the latex comprises about 1 to 70 wt. % of the composition, while the thickener comprises about 0.01 to about 2 wt. % ([0013] and [0016]). Accordingly, the total amount of binder and thickener is about 1.01 to about 72 wt. % of the composition, overlapping the recited range of 0.1 to 10 wt. %.
	
Regarding claim 25, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. Additionally, Sarkisian ‘656  discloses that the organic solvent is ethylene glycol ([0019]).

Regarding claim 27, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. Additionally, Sarkisian ‘656  discloses that the organic solvent is present in the amount of about 0 to about 20 wt. %, overlapping the recited range of less than or equal to 20 wt. %.

Regarding claim 28, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. Additionally, Sarkisian ‘656 discloses a method of applying the pretreatment composition by coating a substrate  ([0021]).

Regarding claim 29, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. Additionally, Sarkisian ‘656 discloses a substrate coated by the pretreatment composition ([0021]).

Regarding claim 30, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. Additionally, Sarkisian ‘656 discloses an ink set comprising an ink and the pretreatment composition. Specifically, the reference discloses an ink composition comprising carbon black pigment ([0050] – Example 1). As discussed above, the pretreatment composition can comprise a dye. Thus, the compositions differ from above another with the ink composition comprising a pigment and the pretreatment composition comprising a dye. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al (US 2013/0034656, hereafter Sarkisian ‘656) and Lemma (US 5,750,047) as applied to claims 16-17, 23, 25, and 27-30 above, and in view of the evidence presented in Sundby (US 3,980,669), Sera et al (US 4,124,394), and Fujiwara et al (US 2005/0123443).

The discussion with respect to Sarkisian ‘656 as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claims 19-20, Sarkisian ‘656 as evidenced by Lemma teaches all the claim limitations as set forth above. As discussed above Sarkisian ‘656 discloses that the thickener is obtained by polymerizing methacrylic acid, i.e. an anionic monomer, a methacrylic ester, and a saturated aliphatic carboxylic acid vinyl ester ([0016]). As the saturated aliphatic carboxylic acid vinyl ester, the reference discloses vinyl acetate, i.e. a non-ionic monomer ([0016]).
As the methacrylic ester, the reference discloses stearyl methacrylate ([0016]). As evidenced by Lemma et al, stearyl methacrylate is a hydrophobic monomer. Furthermore, as evidenced by Sera et al a stearyl group is a hydrophobic group, while as evidenced by Fujiwara, a carbonyl group is a hydrophilic group. A surface-active agent as evidenced by Sundby is one containing organic hydrophobic and hydrophilic groups. Accordingly, the stearyl methacrylate disclosed by Sarkisian ‘656 is necessarily a surface-active ester as recited in the present claims.
Accordingly, the reference discloses a copolymer prepared by polymerizing an anionic monomer, a hydrophobic monomer, and a non-ionic monomer as recited in the present claims.

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 and 102 rejections and claim objections as set forth in the previous Office Action are withdrawn. 

As evidence of unexpected results of the instantly claimed ratio of the at least one binder to the at least associative thickener of at least 5:1, Applicants point to Inventive Examples 2 and 3 presented in Pages 24-25 of the instant Specification and compare these inventive examples to Comparative Examples 4 and 5 presented to Page 25 and 26 in the instant Specification. However, Applicants’ arguments regarding unexpected results are not found to be persuasive for the reasons set forth below. 
The following Table summarizes Inventive Examples 2 and 3 as well as Comparative Examples 4 and 5 as presented in the instant Specification:

 
Inventive Examples
 
Comparative Examples
 
2
3
 
4
5
water
58.05
48.03

46.28
37.8
monoethanolamine
0.2
0.15

0.1
0.1
Joncryl 538 (binder)
1.15 (solids)
4.0 
(solids)

4.0
 (solids)
5.9
(solids)

Tego Visko Plus 3010
-
-

-
6
 (solids)
Tafigel PUR 55 (thickener)
-
-

0.86 (solids)
-
BYK-LP-R21675 (thickener)
0.23 (solids)
0.38 (solids)

-
-
ethyl diglycol
15
-


15
2-yprrolidone
-
5

5
-
3-methyl-3-methoxy-1-butanol
-
7

7
-
butyl diglycol
-
6

6
-
surfactant mixture
1.1
1.12

1.12
1.1
biocide
0.1
0.1

0.1
0.1
defoamer
0.1
0.1

-
-
pigment dispersion
21.4
21.4
 
21.4
22.9


From this table, the comparison of Inventive Example 2 to Comparative Example 4 is not a proper side-by-side comparison given that Comparative Example 4 comprises a different thickener and solvents than those found in Inventive Example 2. The comparison of Inventive Example 2 to Comparative Example 5 is not a proper side-by-side comparison given that Comparative Example 5 comprises a different amount of monoethanolamine than that found in Inventive Example 2. Furthermore, Inventive Example 2 comprises a defoamer not found in Comparative Example 5. The comparison of Inventive Example 3 to Comparative Example 4 is not a proper side-by-side comparison given that Inventive Example 3 comprises a different amount of monoethanolamine than found in Comparative Example 4. Inventive Example 3 further comprises a defoamer not found in Comparative Example 4. The comparison of Inventive Example 3 to Comparative Example 5 is not a proper side-by-side comparison given that Comparative Example 5 comprises different solvents than the solvent utilized in Inventive Example 3. Furthermore, Inventive Example 3 comprises a defoamer not found in Comparative Example 5.
	Furthermore, it is the Examiner’s position that the inventive examples are not commensurate in scope with the scope of the claims for the following reasons. Specifically, the inventive examples utilize a specific binder, one known under the tradename JONCRYL 538, while claim 16 recites that the binder is polyacrylate, urethane acrylate, polyurethane, acrylonitrile-butadiene rubber, etc. Given that the inventive examples exemplify one particular binder encompassed by the present claims, it is not clear if the obtained results are indicative of all binders encompassed by the present claims or only for the particular binder known under the tradename JONCRYL 538. Furthermore, the inventive examples utilize a specific thickener known under the tradename  BYK-LP-R21675, while claim 16 broadly recites that the associative thickener is a hydrophobically modified polyacrylate. Accordingly, it unclear if the obtained results are indicative of all associative thickeners encompassed by the present claims, or only for the particularly exemplified thickener utilized in the inventive examples.
	Finally, it is noted that the ratio of binder to thickener in the Inventive Examples is [1.15 – 4] : [0.23 – 0.38] or [5 – 1.53] : 1, while the claims recite a range of at least 5: 1. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ratio range of binder to associative thickener.

Regarding Sarkisian ‘953 (referred to in the Remarks filed on 11/3/2022 as Sarkisian), Applicants argue that the reference discloses a very wide ratio range of the at least one binder to the at least one associate thickener with no disclosure, teaching or suggestion of a ratio of at least 5:1, much less that such a ratio is advantageous in an ink or lacquer composition containing a hydrophobically modified polyacrylate as an associative thickener.  However, while the reference does not disclose the exact ratio of at least 5:1 as recited in the present claims, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses the ratio of binder to associative thickener is about [1 - 30] : [1 - 2] or about [1-15]: 1, overlapping the recited range of at least 5:1. In light the disclosure in the reference of this ratio, it is the Examiner’s position, absent evidence to the contrary, that it would have been obvious to select any ratio of binder to thickener disclosed by the reference, including that present claimed, and thereby arrive at the instantly claimed ink or lacquer composition with a reasonable expectation of success,

Regarding Sarkisian ‘656 Applicants argue that the reference does not disclose hydrophobically modified polyacrylate and the ratio of latex binder to thickener is [1 – 70] : [0.01 – 2].  However, as discussed in the rejections set forth above as the thickener, the reference discloses a synthetic polymer-type thickening agent such as one obtained by the reaction of methacrylic acid, a methacrylic ester, and a saturated aliphatic carboxylic acid vinyl ester. As the methacrylic ester, the reference discloses stearyl methacrylate, which as evidenced by Lemma et al, is a hydrophobic monomer.  Accordingly, the reference discloses a thickener that is a hydrophobically modified polyacrylate as recited in the present claims. Furthermore, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses a ratio of binder to thickener of [1 – 70] : [0.01 – 2] or about [100 – 35] : 1, within the recited range of at least 5:1.

Regarding Applicants’ arguments regarding unexpected results, Applicants’ arguments and data are not found to be persuasive for the reasons set forth above and incorporated here by reference. Furthermore, it is noted that as set forth in the rejections above, Sarkisian ‘656 the ratio of binder to thickener of about [1 – 70] : [0.01 – 2] or about [100 – 35] : 1, within the recited range of at least 5:1, and therefore, the reference recognizes the criticality of the claimed ratio range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767